Case 1:18-cv-05646-PAE Document15 Filed 01/22/19 Page 1 of 2
Case 1:18-cv-05646-PAE Document 14 Filed 01/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

RICARDO VELASQUEZ,
Plaintiff,
VS, CASE NO. 1:18-cv-05646-PAE
OVERTHROW NEW YORK LIMITED, a
New York corporation, d/b/a VERTHROW USDC SDNY
NEW YORK, and DEVAN HOLDINGS DOCUMENT
LLC, a New York limited liability ELECTRONICALLY FILED
company; DOC #:
; tri \°
Defendants: DATE FILED:_ | A

 

 

 

 

 

 

 

/

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
COME NOW, Plaintiff, RICARDO VELASQUEZ, and Defendant, OVERTHROW NEW
YORK LIMITED, a New York corporation, d/b/a OVERTHROW NEW YORK, by and through
their respective undersigned counsel, and pursuant to a confidential settlement agreement and
pursuant to the provisions of Rule 41(a)(1) of the Federal Rules of Civil Procedure, hereby stipulate
to a dismissal of the above-captioned action, with prejudice, with regard to all Defendants. Each
party shall bear their own attorneys’ fees and costs.

Dated: This 18" meal of January, 2019.

By: _ PPatud Mead
Robert J. Marel Esq.

  

The Weitz Law Firm, P.A. f: YS0 Park “Avenue

18305 Biscayne Blvd., Suite 214 Gs York, NY 10177
Aventura, Florida 33160 Telephone: (212) 351-4660
Telephone: (305) 949-7777 Email: JStein@ebglaw.com
Facsimile: (305) 704-3877 Attorneys for Defendants

Email: ry m@weitzfirm.com
Attorneys for Plaintiff
Case 1:18-cv-05646-PAE Document 15 Filed 01/22/19 Page 2 of 2
Case 1:18-cv-05646-PAE Document 14 Filed 01/19/19 Page 2 of 2

lf 3(19
SO ORDERED: / at |

Purl A. Cagle,

Paul A. Engelmayer, U.S.D.J.
